DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/22 has been entered.
Claim Status 
Claims 1-2, 4, 7-10, and 19-20 are currently pending. 
Claims 9-10, and 19-20 are withdrawn as directed to non-elected inventions with traverse in the response dated 8/3/20. 
Claim 1 is currently amended. 
Claims 1-2, 4, and 7-8 are elected and examined on the merits. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Banas et al (US Publication No. 2012/0052045, hereinafter Banas).
Banas discloses compositions comprising inflammatory response modulating cells (para 12). In some embodiments, the cells may be derived from amniotic tissue (para 33, 36). Amnion-derived multipotent progenitor cells are obtained by isolating the amnion from the placenta, dissociated the cells with a protease, and culturing in a basal media free of animal components, and selecting based on adherence to the culture vessel (para 33, 83-87). The cells may then be cultured under hypoxic conditions (para 18, 42, 96-97, 100). Banas explains that culturing under hypoxic conditions improves the regenerative potential of the cells (para 100). The cells may further be combined with a pharmaceutically acceptable carrier for administration (para 59, 90).
Banas is silent as to the cells ability to secrete certain proteins, surface marker expression profile, and gene expression profile. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not the composition of the prior art, and if so to what extent, from applicant’s composition. The prior art discloses a composition which is similar to applicant’s composition for these reasons: the composition of Banas is composed of a population of amnion-derived adherent stem cells cultured under hypoxic conditions combined with a pharmaceutically acceptable carrier. Further, the ASCs are obtained by isolating the amnion from the placenta, enzymatically digesting the tissue, and collecting the cells (para 83). The steps of enzymatic digestion and collection may be repeated multiple times (para 83 referring to para 128 of US Publication No. 2006/0222634). Thus, the method of isolation and the resultant cell population, and composition appears to be the same as that presently claimed. Where an examiner cannot determine whether or not the reference inherently possesses properties which anticipate, or render obvious, the claimed invention a rejection under §§102/103 is appropriate. See MPEP §§ 2112-2112.02.
The cited art taken as a whole demonstrates a reasonable probability that the composition is either identical or sufficiently similar to the claimed composition that whatever differences exist, they are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. See MPEP § 2112(v). Clear evidence that the composition of the cited prior art does not possess a critical characteristic that is possessed by the claimed composition would advance prosecution and might permit allowance of claims to applicant’s composition. Applicant is requested to specifically point out the support for any amendments made to the disclosure and arguments in response to this Office Action, including the claims. See MPEP §§ 714.02 and 2163.06. Applicant is also requested to refer to pages and line numbers in the as-filed specification. It is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Response to Arguments
Applicant's arguments filed 9/21/22 have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. 
Claim(s) 1-2, 4, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Banas
Applicant argues that the AMP cells in Banas are amnion epithelial cells which are CD90- (Response p2). Applicant points to Miki et al., to demonstrate that AE are CD90- and remain so following culture (Response p2). 
The examiner notes that Miki is silent as to culture under a hypoxic condition. The conditions under which cells are cultured (including culture media, media supplements, oxygen concentration, etc.) impact each of cell expression profile, gene expression profile, and the ability of cells to secrete proteins. Therefore, it is not clear that Miki teaches that amnion epithelial cells cultured under hypoxic conditions would continue to demonstrate negative expression of CD90. 

Conclusion
No claims are allowed. 		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional          questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632